Filed 1/29/15 P. v. Pruden CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.111.5.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B256492
                                                                           (Super. Ct. No. SA082806)
                 Plaintiff and Respondent,                                   (Los Angeles County)

v.

RICHARD L. PRUDEN,

                   Defendant and Appellant.



                   Richard L. Pruden appeals from the judgment entered after a jury convicted
him of three counts of first degree robbery (Pen. Code, § 211)1, first degree burglary
(§ 459), possession of a firearm by a felon (§ 29800, subd. (a)(1)), three counts of false
imprisonment by violence (§ 236), and conspiracy to commit a crime (§ 182, subd. (a)(1))
with special findings that appellant was armed with a firearm and personally used a firearm.
(§§ 12022, subd. (a)(1); 12022.5, subd. (a); 12022.53, subd. (b)). In a bifurcated
proceeding, appellant admitted four prior prison term enhancements (§ 667.5, subd. (b)).
The trial court sentenced appellant to 25 years four months state prison and ordered
appellant to pay $200,000 victim restitution, a $240 restitution fine (§ 1202.4, subd. (b)), a
$240 parole revocation fine (§ 1202.45), a $10 crime conviction fine (§ 1202.5), a $360
court security fee (§ 1465.8), and a $270 conviction assessment (Gov. Code, § 70373).

1   Unless otherwise stated, all statutory references are to the Penal Code.
              We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, he filed an opening brief in which no issues were raised.
              On November 17, 2014, we advised appellant that he had 30 days within
which to personally submit any contentions or issues he wished us to consider. No response
has been received.
              The record shows that appellant (aka "Milk") and two men committed a home
invasion robbery on the evening of December 14, 2012. Armed with a semiautomatic
handgun, appellant zip-tied the victims and ransacked the house for jewelry, credit cards,
keys, wallets, and phones.
              We have reviewed the entire record and are satisfied that appellant's attorney
has fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                        YEGAN, J.

We concur:



              GILBERT, P.J.



              PERREN, J.




                                              2
                              Antonio Barreto, Jr.,, Judge

                         Superior Court County of Los Angeles

                          ______________________________


             Murray A. Rosenberg, under appointment by the Court of Appeal, for
Appellant.


             No appearance for Respondent.




                                             3